Fourth Court of Appeals
                                            San Antonio, Texas
                                                    June 20, 2016

                                                No. 04-14-00709-CR

                                          Francisco Javier GONZALEZ,
                                                     Appellant

                                                            v.

                                               The STATE of Texas,
                                                     Appellee

                        From the 399th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2011CR9697
                                 Honorable Ray Olivarri, Judge Presiding

                                                   ORDER
Sitting:            Sandee Bryan Marion, Chief Justice
                    Karen Angelini, Justice
                    Marialynn Barnard, Justice 1
                    Rebeca C. Martinez, Justice
                    Patricia O. Alvarez, Justice
                    Luz Elena D. Chapa, Justice
                    Jason Pulliam, Justice1

       The Court has considered the Motion for Reconsideration En Banc filed by Appellant
Francisco Javier Gonzalez, and the motion is DENIED.


                                                        PER CURIAM



ATTESTED TO: _____________________
             Keith E. Hottle
             Clerk of Court



1
    Dissents to the denial of the motion for reconsideration without requesting a response. See TEX. R. APP. P. 49.2.